Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 5, 2015

                                      No. 04-15-00690-CV

                                       Steven M. GARY,
                                           Appellant

                                                v.

                                     Mary ROMAN, Et al.,
                                          Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-01986
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        On November 2, 2015, appellant, who is pro se, filed a notice of appeal in this court
stating that he “wishes to appeal the amicus curiae advisory to the court.” Our review of the
appellate record in the appeal previously filed in this court, as well as the trial court’s docket
sheet, suggests the “amicus curiae advisory” from which appellant seeks to appeal is neither a
final, appealable judgment nor an appealable interlocutory order.

        Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes
of all pending parties and claims in the record. Id. There appears to be no final judgment in this
case, and we have found no authority permitting an interlocutory appeal from an “amicus curiae
advisory to the court.” See Texas A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex.
2007) (holding appellate courts have jurisdiction to consider interlocutory orders only if statute
explicitly provides such jurisdiction).

        Accordingly, we ORDER appellant to file a written response in this court on or before
December 7, 2015, showing cause why this appeal should not be dismissed for want of
jurisdiction.

       If appellant fails to satisfactorily respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). All deadlines in this matter are suspended until further
order of the court.
        We order the clerk of this court to serve a copy of this order on the appellant, all counsel,
the district clerk, and the court reporter.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court